 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD J. THOMPSON,                                 No. 2:18-cv-1156-JAM-EFB P
12                          Petitioner,
13               v.                                       FINDINGS AND RECOMMENDATIONS
14    DANIEL PARAMO,
15                          Respondent.
16

17           Petitioner is a state prisoner proceeding without counsel on a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.1 He is serving an indeterminate life sentence and seeks

19   expungement of a disciplinary infraction, which resulted in the loss of good time credits, on the

20   grounds that the proceedings failed to satisfy due process requirements. See ECF No. 1.

21           Under Rule 4 of the Rules Governing Section 2254 Cases, the court is required to conduct

22   a preliminary review of all petitions for writ of habeas corpus filed by state prisoners. The court

23   must summarily dismiss a petition if it “plainly appears . . . that the petitioner is not entitled to

24   relief . . . .” The court has conducted the review required under Rule 4 and concludes that

25   summary dismissal of the petition is required.

26   /////

27

28           1
                 He has paid the filing fee.
 1          A prisoner’s claim which, if successful, would not necessarily lead to immediate or
 2   speedier release falls outside the “core of habeas corpus” and must be pursued in an action
 3   brought pursuant to 42 U.S.C. § 1983. Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016). In the
 4   context of disciplinary proceedings, the U.S. Court of Appeals for the Ninth Circuit has
 5   concluded that the mere fact that a disciplinary decision may be considered as a factor in denying
 6   parole is insufficient to confer habeas jurisdiction on the court. Id. at 934-35. In this case,
 7   expungement of petitioner’s disciplinary infraction will not guarantee his earlier release from
 8   prison, as he is serving a sentence of fifteen years to life. ECF No. 1 at 1. His claims, therefore,
 9   do not fall within the “core of habeas corpus.”
10          Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s application for writ of
11   habeas corpus be summarily dismissed without prejudice to filing a new action pursuant to 42
12   U.S.C. § 1983.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after being served with these findings and recommendations, any party may file written
16   objections with the court and serve a copy on all parties. Such a document should be captioned
17   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
18   shall be served and filed within fourteen days after service of the objections. Failure to file
19   objections within the specified time may waive the right to appeal the District Court’s order.
20   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
21   1991). In his objections petitioner may address whether a certificate of appealability should issue
22   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
23   2254 Cases in the United States District Courts (the district court must issue or deny a certificate
24   of appealability when it enters a final order adverse to the applicant).
25   DATED: October 11, 2018.
26

27

28
                                                        2
